EXECUTION COPY




SECOND ADDENDUM TO EMPLOYMENT AGREEMENT

This SECOND ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) is made as of
this 15th day of December, 2011 (the “Addendum Effective Date”), by and between
Discovery Communications, Inc., a Delaware corporation with its principal place
of business at One Discovery Place, Silver Spring, Maryland 20910 (the
“Company”) and David M. Zaslav (the “Executive”) (collectively, the “Parties”).

WHEREAS, the Company employs the Executive as President and Chief Executive
Officer (“CEO”) under the terms of that certain Employment Agreement, dated
November 28, 2006 (the “Employment Agreement”), as amended by the Addendum to
Employment Agreement dated as of September 9, 2009 (the “First Addendum”); and

WHEREAS, the Parties desire to amend the Employment Agreement, as amended, in
accordance with the terms set forth herein. Capitalized terms used herein
without definition shall have the meanings given to such terms in the Employment
Agreement or the First Addendum as applicable.

NOW, THEREFORE, the Parties agree as follows:

1.      Compensation. Paragraph 4 of the Employment Agreement (entitled
“Compensation”) shall be amended, in relevant part, by replacing subparagraph
(c) “(DAP”) to provide as follows and by adding subparagraphs (f) and (g) as set
forth further below:     (c)      DAP and Special Cash-Settled SARs. The
Executive’s right, upon payment of his “Appreciation Units” (as defined in the
Company’s Discovery Appreciation Plan (the “DAP”)) in connection with a “Regular
Maturity Date” (as defined in the DAP) to receive an additional grant of
Appreciation Units to replenish the number of Appreciation Units canceled in
connection with such payment (pursuant to section 3.2(a) of DAP), shall cease to
apply to any Regular Maturity Date occurring after December 31, 2011. Such
replenishment grants shall instead be provided through special cash-settled
stock appreciation rights (“Special CS- SARs”), to be issued under the Discovery
Communications, Inc. 2005 Incentive Plan, as amended or replaced from time to
time, which Special CS-SARs shall have terms comparable to those in effect for
the DAP, to the extent permissible by applicable law, including the principles
for valuation of grant and payment.      Replenishments with respect to
Appreciation Units and comparable treatment with respect to the Special CS-SARs
shall continue while the Executive is a Full-Time Employee, but not apply to a
Regular Maturity Date (or, for the Special CS-SARs, “Scheduled Payment Dates”
(as defined in the applicable award agreements)) after December 31, 2014, unless
the Term of Employment has been extended beyond February 1, 2015 (in which case
such replenishment right shall continue to apply). Upon the Executive’s
termination of employment without Cause or for Good Reason, pursuant to
subparagraph 10(c) below, (x) all of the Executive’s outstanding Appreciation
Units and Special CS-SARs shall become fully vested;  

--------------------------------------------------------------------------------

  and (y) if such termination occurs prior to the expiration of the Term of    
Employment, then one-half of the Appreciation Units from each “Grant Effective
Date” (as defined in the DAP) and one-half of the Special CS-SARs from each
replenishment shall be valued as of the date of termination using the valuation
rules applicable to and set forth in your Special CS-SARs and paid within sixty
(60) days following the Executive’s termination of employment and one-half of
the Appreciation Rights from each Grant Effective Date and one-half of the
Special CS-SARs from each replenishment shall be valued, as set forth above, as
of the earlier of their Regular Maturity Date or Scheduled Payment Date (as
applicable) or the scheduled date for expiration of the Term of Employment and
paid within sixty (60) days after such date.     (f)      Supplemental Deferred
Compensation Plan. The Company will make two discretionary “Company
Contributions” (as defined in the Discovery Communications, LLC Supplemental
Deferred Compensation Plan (the “SDCP”)) to the SDCP, pursuant to Section 5.1 of
the SDCP, each in the amount of $1.5 million, in January 2013 and January 2014,
without regard to whether the Executive remains employed on such contribution
dates (provided that no such contributions will be made if the Executive has
been previously terminated for Cause as defined in the Employment Agreement).
The Executive will have the right to elect distribution timing and method of
payment of such amounts in accordance with the terms of the SDCP and applicable
law.     (g)      Withholding. The Company will have the right to withhold, from
payments otherwise due and owing to the Executive, an amount sufficient to
satisfy any federal, state, and/or local income and payroll taxes, any amount
required to be deducted under any employee benefit plan in which Executive
participates or as required to satisfy any valid lien or court order.   4.     
Severance Benefits. References in Paragraph 10 of the Employment Agreement to
“the vested DAP benefits pursuant to section 7.2 of the DAP” shall be amended to
read “the vested DAP benefits pursuant to section 7.2 of the DAP and the vested
Special CS-SARs pursuant to the terms of their award agreements.” Clause (y) of
Paragraph 10(c) of the Employment Agreement shall be amended to say “(y)
accelerated vesting and payment of Executive’s Appreciation Units and Special
CS-SARs in accordance with Paragraph 4(c) hereof.”   5.      Release. The second
sentence of the penultimate paragraph in Paragraph 10 of the Employment
Agreement shall be amended to read “On or following the date of termination [of
the Executive’s employment pursuant to subparagraph (c), (d) or (g) above, in
consideration of the payments to be made to the Executive pursuant to such
subparagraph and as a condition to the payment thereof, the Executive agrees to
execute a release of any claims against the Company, its employees, officers,
directors, members, shareholders, affiliates and subsidiaries arising out of, in
connection with or relating to the Executive’s employment with or termination of
employment from the Company including any claims under the terms of this
Agreement and including a release of claims under the Age Discrimination in
Employment Act, in a form to be provided by the Company]. The  



- 2 -




--------------------------------------------------------------------------------

  release must become irrevocable within sixty (60) calendar days (or such
earlier date as the release provides) after termination. Payment of 409A
Compensation (as defined in Section 6(e) of the First Addendum) shall be made as
provided in subparagraph (c), (d), or (g), as modified by Section 6(e) of the
First Addendum, but, in any event, not before the first business day of the year
subsequent to the year in which occurs the date of termination if the sixty (60)
calendar day period specified above ends in the calendar year subsequent to such
date of termination.” The other sentences of the penultimate paragraph remain as
provided in the Employment Agreement.   6.      Miscellaneous. Paragraph 14 of
the Employment Agreement (entitled “Miscellaneous”) shall apply to the First
Addendum and this Addendum with equal force, and all references therein to “this
Agreement” shall include the First Addendum and this Addendum. The Employment
Agreement, the First Addendum, and this Addendum contain the entire
understanding of the Parties relating to the subject matter of hereof and
supersede all other prior written or oral agreements, understandings or
arrangements. This Addendum may be executed in any number of counterparts, each
of which shall, when executed, be deemed to be an original and all of which
shall be deemed to be one and the same instrument.   7.      No Other Changes.
Except as expressly modified by this Addendum, the Employment Agreement, as
amended by the First Addendum, remains in full force and effect. Any reference
to the Employment Agreement in any other document or agreement between or
delivered by any of the parties to the Agreement shall be deemed to refer to the
Employment Agreement as amended by the First Addendum and this Addendum.  

     IN WITNESS WHEREOF, this Addendum has been executed and delivered by the
Parties as of the first date written above.



  David M. Zaslav






  /s/ David M. Zaslav
December 15, 2011






  DISCOVERY COMMUNICATIONS, INC.




/s/ Adria Alpert Romm By: Adria Alpert Romm

Its: Senior Executive Vice President, Human Resources December 15, 2011

- 3 -

--------------------------------------------------------------------------------